     ELLEN F. ROSENBLUM
     Attorney General
     SHEILA H. POTTER #993485
     Deputy Chief Trial Counsel
     STEVEN M. LIPPOLD, OSB #903239
     Chief Trial Counsel
     Department of Justice
     100 SW Market Street
     Portland, OR 97201
     Telephone: (971) 673-1880
     Fax: (971) 673-5000
     Email: Sheila.Potter@doj.state.or.us
             Steve.Lippold@doj.state.or.us

     Attorneys for Plaintiff




                                     IN THE UNITED STATES DISTRICT COURT

                                         FOR THE DISTRICT OF OREGON



     ELLEN F. ROSENBLUM, Oregon Attorney                        CaseNo. 3:20-cv-01161-MO
     General,
                                                                 DECLARATION OF TERRI PREEG
                        Plaintiff,                               RIGGSBY

               v.
     JOHN DOES 1-10; the UNITED STATES
     DEPARTMENT OF HOMELAND
     SECURITY; UNITED STATES CUSTOMS
     AND BORDER PROTECTION; the UNITED
     STATES MARSHALS SERVICE and the
     FEDERAL PROTECTIVE SERVICE,

                        Defendants.


               1.       My name is Terri Preeg Riggsby. I make this declaration in support of Oregon

     Attorney General Ellen Rosenblum' s Motion for Temporary Restraining Order in the above

     captioned action.


Page 1 -   DECLARATION OF TERRI PREEG RIGGSBY
           SP3/db5/# 10343 707
                                                        Department of Justice
                                                        l 00 SW Market Street
                                                          Portland, OR 97201
                                               (97 l) 673-1 880 I Fax: (9 71 ) 673-5000
               2.       I am a resident of the State of Oregon and have been since 1998. I currently reside

      in Multnomah County.

               3.       I have participated in marches, community events, including such activities in

     Portland, Oregon, such as the 2017 Women's March. During such events I have felt safe in the

     exercise of my rights to assemble and express my views on political, cultural, and social matters.

               4.       T am a parent of 13 year old and believe working for social justice, including an

     end to police brutality and racial inequity, is important to create a better world for my child and

      part of my obligations as parent and as a citizen.

               5.       On or about July 17, 2020 I learned via social media and news reports that

      multiple armed, unidentified individuals with military or quasi-military equipment detained an

      unarmed, non-resisting pedestrian in downtown Portland, forced him into an unmarked vehicle,

     and departed without identifying themselves to the individual detained, or bystanders.

               6.       I have seen video footage of this abrupt and violent detention.

               7.       Since that time I have learned additional information indicating that the armed

      persons who detained the pedestrian were employed by one or more federal agencies.

               8.       I do not feel safe participating in Black Lives Matter ("BLM") or other

     community events in the vicinity of the Mark Hatfield Federal Courthouse in Portland due to the

      risk of being detained by unidentified paramilitary personnel.

               9.       I have recently recovered from back surgery and have permanent limited mobility.

     I would like to participate in public demonstrations supporting Black Lives Matter activists, and

     demanding an end to police brutality. Friends and acquaintances have invited me this week to

      participate in the unarmed, peaceful, assembly of protestors known as the "Wall of Moms" in

     downtown Portland, but I declined because of my disability and high risk of injury.

               10.      As a child I resided with my family in Haiti, during the Duvalier regime.

     Militarized police presence, unchecked police violence, detention of dissidents, and paramilitary

     intimidation created a climate of fear and discouraged public criticism of the government. This

Page 2 -   DECLARATION OF TERRI PREEG RIGGSBY
           SP3/db5/# I 0343707
                                                      Depanment of Justice
                                                      100 SW Market Street
                                                       Ponland, OR 97201
                                               (97 1) 673-1880 I Fax: (971) 673-5000
                                                                                                               ...




     early formative experience reinforced for me the importance of democratic, constitutional norms

     in policing.

               11 .     The lack of explanation given for detaining pedestrians, the unidentified armed

     indivjduaJs, and unmarked vehicle associated with the events above all cause me to fear being in

     the vicinity of the federal courthouse during BLM and anti-police brutality events and

     assemblies.

               12.      I do not feel comfortable with the risk of being abruptly detained for an indefinite

     period because the effect such a traumatic event could have on my child, my spouse, and my

     physical wellbeing.



               I declare under penalty of perjury that the foregoing is true and correct.

               EXECUTED on July Th 2020.




Page 3 -   DECLARATION OF TERRI PREEG RIGGSBY
           SP3/db5/# I 0343707
                                                          Department of Justice
                                                          I 00 SW Market Street
                                                            Portland, OR 9720 1
                                                (97 1) 6 73-1880 I Fax: (971) 673-5000
